DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 	Claims 1, 2, 7, 8, 14, 16, and 17 are amended and claims 19 and 20 are added.  Claims 1-4 and 7-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:
Regarding claim 19, in line 3, the word “of” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the antimicrobial agent" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to the bismuth-containing antimicrobial agent or another antimicrobial agent in general.  For the purpose of further examination, this limitation will be interpreted to refer to the bismuth-containing antimicrobial agent.
Regarding claim 2, claim 2 recites the limitation "the antimicrobial agent" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to the bismuth-containing antimicrobial agent or another antimicrobial agent in general.  For the purpose of further examination, this limitation will be interpreted to refer to the bismuth-containing antimicrobial agent.
Regarding claim 7, this claim contains the limitation of “further consists of” and this is improper.  If applicant desires to have two bismuth containing antimicrobial agents in the composition, then claim 1 cannot attempt to restrict the bismuth containing antimicrobial agent to only bismuth aluminate.  For the purpose of further examination, the bismuth-containing antimicrobial agent will not be restricted to only one compound and will instead be interpreted to contain bismuth aluminate and an organic bismuth-containing compound.  This interpretation applies to claim 1 as well since otherwise claim 7 would also fail to further limit the claim from which it depends.  
Regarding claim 16, it is unclear as to the purpose of this claim.  If the bismuth-containing antimicrobial agent is only bismuth aluminate, then it is of course free of isothiazolones, cyclopentane, bronopol, formaldehyde and mercury, especially since those compounds do not contain bismuth.  For the purpose of further examination, this claim will serve to limit the presence of these compounds within the composition as a whole.
Regarding claims 19 and 20, the phrase “conventional antimicrobial agents” is not well defined by the instant specification and it is unclear what is included within this phrase.  The instant specification in paragraph 63 defines conventional antimicrobial agents as isothiazoline, cyclopentane, bronopol, formaldehyde, mercury, and others common to certain coatings, finishes and colorants.  However, it is not clear what is included in “others common to certain coatings, finishes, and colorants.”  Therefore, in order to properly examine these claims, the conventional antimicrobial agents will be limited to isothiazoline, cyclopentane, bronopol, formaldehyde, and mercury as these are positively stated by the specification.  
Regarding claims 3, 4, 8-15, 17 and 18, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites what the locus further comprises and basically names other types of products that can be the locus, effectively broadening the claim from which it depends.  Claim 3 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (US 2009/0306218).
Regarding claims 1, 13, 16, and 19, Fitzgerald et al. teaches a method of imparting antimicrobial properties to a locus comprising providing a coating (¶8, 9) comprising adding from 0.05 to 5% w/v (an effective amount) of a bismuth salt (¶76) such as bismuth aluminate and/or bismuth 
Regarding claim 3, Fitzgerald et al. teaches that the coating can be in the form of a paste (¶79).
Regarding claim 7, Fitzgerald et al. teaches that the bismuth salt may be either organic or inorganic (¶56) and that the formulation may contain more than one bismuth salt (¶63).
Regarding claim 8, it is known that bismuth aluminate is a solid at room temperature.  Additionally, Fitzgerald et al. teaches that the bismuth compound is dissolved in DMSO (solution/dispersion) (¶185).
Regarding claims 9, 11 and 15, these claims further define a component that is not required.
Regarding claim 10, Fitzgerald et al. teaches that the composition further comprises additives such as emollients, antioxidants, stabilizers, and surfactants (¶85).
Regarding claim 12, Fitzgerald et al. does not teach that the locus initially exhibits microbial colonies that are reduced by at least one standard rating according to the scoring scale in ASTM D 2574.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. reducing microbial colonies by at least one standard rating according to the scoring scale in ASTM D 2574, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 17, Fitzgerald et al. teaches the use of bismuth aluminate as the bismuth-containing compound, which is the same as required by the instant application.  Therefore, since this the same compound, it is capable of serving as an extender.
Regarding claim 18, Fitzgerald et al. does not teach that the locus exhibits no microbial growth after three weeks aging at 60° C in accordance with ASTM D 2574.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance as to how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. the locus exhibiting no microbial growth after three weeks aging at 60° C in accordance with ASTM D 2574, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 2, 4, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (US 2009/0306218).
Regarding claims 2 and 20, Fitzgerald et al. teaches a coating composition comprising (¶8, 9) comprising from 0.05 to 5% w/v (an effective amount) of a bismuth salt (¶76) such as bismuth aluminate and/or bismuth citrate (¶55, 57).  Only one of the bismuth-containing compounds is necessary for the disclosed invention.  Fitzgerald et al. does not require the presence of isothiazoline, cyclopentane, bronopol, formaldehyde or mercury.
Regarding claim 4, since the composition of Fitzgerald et al. comprises the same components as those claimed in claim 2, the composition will be capable of imparting microbe-resistance to storage equipment or a vessel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2009/0306218) as applied to claim 1 as set forth above.
Fitzgerald et al. teaches the method of claim 1 as set forth above.  However, Fitzgerald et al. does not teach that the bismuth compound is added to a matrix as a granule or a powder.  However, the bismuth aluminate used by Fitzgerald et al. is a solid and Fitzgerald et al. teaches that it is dissolved in dimethyl sulfoxide (DMSO) (a matrix) (¶185).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a granule or powder of the bismuth compound to dissolve into the DMSO, and would have been motivated to do so in order to ensure that the compound is thoroughly mixed within the matrix.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/818,925 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, claim 1 of the reference application teaches a coating composition comprising an effective amount of a bismuth-containing antimicrobial agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that Fitzgerald et al. requires the presence of a bismuth salt and a quinone and the instant claims limit the antimicrobial agent to only bismuth aluminate (a bismuth salt).  This argument is unpersuasive.  Currently, claims 1 and 2 recite that the locus contains a bismuth-containing antimicrobial agent consisting of bismuth aluminate.  By the way this is written, only a “bismuth-containing antimicrobial agent” is limited.  Other types of antimicrobial agents are allowed into the locus.  This is also the case as the locus is not limited as to what it can contain.  If applicant is trying to limit the antimicrobial agent to either bismuth aluminate 
Applicant argues that independent claims 1 and 2 each require the locus to be one of a coating, coating intermediate, finish, finish intermediate, colorant, process equipment, storage vessel, or combination thereof1, and that Fitzgerald et al. does not teach this limitation.  Applicant states that Fitzgerald et al. teaches that the vehicle containing the components is a cream, paste, gel, lotion, foam, ointment, or other viscous or semi-viscous fluid.”  This argument is unpersuasive.  The instant claims state that the locus can be a coating and a cream or lotion placed on the skin, for example, is a coating (the cream/lotion coats the skin).  Therefore, this argument is unpersuasive.
	As for new claims 19 and 20, as stated above in the 112(b) rejection, it is not clear what is included in the phrase “others common to certain coatings, finishes, and colorants” and this limitation is limited to excluding only isothiazoline, cyclopentane, bronopol, formaldehyde, and mercury.  These are not required by Fitzgerald et al. 
Applicant argues that bismuth aluminate is mentioned as a member of a long list and that it is not used in the examples.  Further, applicant argues that Fitzgerald et al. does not teach any advantage to the use of bismuth aluminate for imparting antimicrobial properties.  This argument is unpersuasive.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  Additionally, when a species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  MPEP 2131.02.  Therefore, bismuth aluminate is not required to be used in the examples or to be taught as advantageous over other similar compounds to be considered taught by the reference.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 2 also states that the locus can be a paste, which is taught explicitly by Fitzgerald et al.